 



EXHIBIT 10.35
BRIDGE FACILITY INTERCREDITOR AGREEMENT
     This BRIDGE FACILITY INTERCREDITOR AGREEMENT (“Agreement”), dated as of
March 3, 2008 is entered into by and among BANK OF AMERICA, N.A., as Senior
Agent (as defined below), SPECIAL SITUATIONS INVESTING GROUP, INC., as
administrative agent and collateral agent under the Bridge Facility Agreement
(as defined below), and AMERICAN COLOR GRAPHICS, INC., a New York corporation
(the “Borrower”).
WITNESSETH:
     WHEREAS, the Borrower, ACG Holdings, Inc. as guarantor (the “Guarantor”),
the financial institutions party thereto from time to time (the “Senior
Lenders”), and Bank of America, N.A. as the administrative agent and collateral
agent for the Senior Lenders (in such capacity, the “Senior Agent”) are parties
to that certain Amended and Restated Credit Agreement, dated as of May 5, 2005,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, as further amended by that certain
letter agreement dated as of July 3, 2007, as further amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
August 28, 2007, as further amended by that certain Fifth Amendment to Amended
and Restated Credit Agreement and Temporary Waiver Agreement, dated as of
November 14, 2007, and as further amended by that certain Sixth Amendment to
Amended and Restated Credit Agreement and Temporary Waiver Agreement, dated as
of February 12, 2007 (as heretofore amended, the “Existing Credit Agreement”);
     WHEREAS, the Borrower, the Guarantor, certain lenders identified therein
(the “Bridge Lenders”) and Special Situations Investing Group, Inc., as the
administrative and collateral agent (the “Bridge Agent”) for the Bridge Lenders
have entered into that certain Bridge Facility Agreement, of even date herewith,
pursuant to which the Bridge Lenders have agreed to make certain credit
facilities available to the Borrower (the “Bridge Facility Agreement”);
     WHEREAS, the Borrower and The Bank of New York, as the trustee and the
collateral agent (in its capacity as collateral agent and any successor
collateral agent thereunder, the “Trustee”) are parties to that certain
Indenture, dated as of July 3, 2003 (as such Indenture may be amended, amended
and restated, supplemented or otherwise modified, from time to time at the
option of the parties thereto, the “Indenture”) governing the rights and duties
of the Borrower under the 10% Senior Secured Notes due 2010 and Second Lien
Supplemental Notes due March 15, 2008;
     WHEREAS, the Senior Agent, the Trustee and the Borrower are parties to and
governed by that certain Intercreditor Agreement, dated as of July 3, 2003 (the
“Intercreditor Agreement”);
     WHEREAS, the Borrower and the Guarantor have requested the Senior Agent and
the Senior Lenders to enter into a Seventh Amendment to Amended and Restated
Credit Agreement

 



--------------------------------------------------------------------------------



 



and Temporary Waiver Agreement, of even date herewith (the “Seventh Amendment”),
in connection with the Borrower’s entering into the Bridge Facility Agreement;
     WHEREAS, the Senior Agent and the Senior Lenders are willing to enter into
the Seventh Amendment, subject to certain conditions, including without
limitation, the execution and delivery of this Bridge Facility Intercreditor
Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and the plural form of the terms indicated). Capitalized terms
defined in the Senior Credit Agreement and used (but not otherwise defined)
herein shall have the meanings ascribed to them in the Senior Credit Agreement.
     “Agreement” shall mean this Bridge Facility Intercreditor Agreement, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
     “Bankruptcy Code” shall mean title 11 of the United States Code (11 U.S.C.
101 et seq.), as amended from time to time and any successor statute.
     “Bridge Agent” shall include, in addition to the Bridge Agent referred to
in the recitals hereto, the then acting administrative and collateral agent for
the Bridge Lenders under the Bridge Lender Documents and any successor thereto
exercising substantially the same rights and powers, or if there is no acting
administrative and collateral agent under the Bridge Lender Documents, the
Bridge Lenders holding a majority in principal amount of Bridge Lender Claims
then outstanding.
     “Bridge Facility Collateral” shall mean all of the assets of the Borrower
or any Guarantor whether real, personal or mixed, in which the Bridge Lenders or
the Bridge Agent (for the ratable benefit of the Bridge Lenders) or any of them
now or hereafter holds a Lien as security for any Bridge Lender Claim.
     “Bridge Facility Collateral Documents” shall mean the Bridge Facility
Security Agreement, and any document or instrument executed and delivered
pursuant to any Bridge Lender Document at any time or otherwise pursuant to
which a Lien is granted by the Borrower or a Guarantor to secure the Bridge
Lender Claims or under which rights or remedies with respect to any such Lien
are governed, as the same may be amended, renewed, restated, extended,
supplemented or modified from time to time.
     “Bridge Lender Claims” shall mean all Obligations (contingent or otherwise)
arising under or with respect to the Bridge Lender Documents or any of them.

2



--------------------------------------------------------------------------------



 



     “Bridge Lender Documents” shall mean the Bridge Facility Agreement, the
Notes (as defined in the Bridge Facility Agreement), the Bridge Facility
Collateral Documents, and any other related document or instrument executed and
delivered pursuant to any Bridge Lender Document at any time or otherwise
evidencing any Bridge Lender Claims, as the same may be amended, renewed,
restated, extended, supplemented or modified from time to time.
     “Bridge Lender Security Agreement” shall mean the Bridge Lender Security
Agreement, dated as of March 3, 2008, among the Borrower, the Guarantors and the
Bridge Agent, as the same may be amended, renewed, extended, supplemented or
modified from time to time.
     “Bridge Lenders” shall mean the Persons holding Bridge Lender Claims.
     “Common Collateral” shall mean all of the assets of the Borrower or any of
its Subsidiaries whether real, personal or mixed, constituting both Senior
Lender Collateral and Bridge Facility Collateral.
     “Comparable Bridge Facility Collateral Document” means, in relation to any
Common Collateral subject to any Senior Lender Collateral Document, that Bridge
Facility Collateral Document which creates a security interest in the same
Common Collateral, granted by the Borrower or same Guarantor, as applicable.
     “Discharge of Senior Lender Claims” shall mean, except to the extent
otherwise provided in Section 5.6, payment in full of the principal of, interest
and premium, if any, on all indebtedness outstanding under the Senior Credit
Agreement and any other Future First-Lien Obligation or, with respect to Hedging
Obligations or letters of credit outstanding thereunder, delivery of cash
collateral or backstop letters of credit in respect thereof in compliance with
the Senior Credit Agreement or Future Other First-Lien Obligations, as
applicable, in each case after or concurrently with termination of all
commitments to extend credit thereunder, and payment in full of any other Senior
Lender Claims that are due and payable at or prior to the time such principal
and interest are paid.
     “Existing Credit Agreement” shall have the meaning set forth in the
recitals hereto.
     “Future First-Lien Obligation” shall mean any First Priority Lien
Obligation (as defined in the Indenture) that is designated by the Borrower as a
“First Priority Lien Obligation” for purposes of the Indenture (other than the
Senior Credit Agreement referenced in the recitals hereto), provided that the
Required Lenders under any Senior Loan Documents then in effect have consented
to such designation.
     “Future Other First-Lien Obligations” shall mean all Obligations of the
Borrower or any of its Subsidiaries in respect of cash management services or
Hedging Obligations that are designated by the Borrower as “First Priority Lien
Obligations” for purposes of the Indenture (other than any Senior Lender Cash
Management Obligations and Senior Lender Hedging Obligations), provided that the
Required Lenders under any Senior Loan Documents then in effect have consented
to such designation.

3



--------------------------------------------------------------------------------



 



     “Guarantor” means ACG Holdings, Inc. and each Subsidiary of the Borrower
that is a guarantor of the Bridge Lender Claims.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under (a) interest rate or currency swap agreements, interest rate
or currency cap agreements, interest rate or currency collar agreements and
(b) other agreements or arrangements designed to protect such Person against
fluctuations in interest rates and/or currency exchange rates.
     “Indebtedness” means, with respect to any specified Person without
duplication, any indebtedness of such Person, whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or other
similar instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing obligations
in connection with Capital Leases; (e) representing the balance deferred and
unpaid of the purchase price of any property, except any such balance that
constitutes an accrued expense or trade payable, if and to the extent any of the
preceding items (other than letters of credit) would appear as a liability upon
a balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of other Persons
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person) to the extent of the fair
market value of such asset where the Indebtedness so secured is not the
Indebtedness of such Person and, to the extent not otherwise included, the
guaranty by the specified Person of the Indebtedness of any other Person. The
amount of any Indebtedness outstanding as of any date will be (i) the accreted
value of the Indebtedness, in the case of any Indebtedness issued with original
issue discount; and (ii) the principal amount of the Indebtedness, together with
any interest on the Indebtedness that is more than 30 days past due, in the case
of any other Indebtedness.
     “Indenture” shall have the meaning set forth in the recitals hereto.
     “Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to the
Borrower or any Guarantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
the Borrower or any Guarantor or with respect to any of their respective assets,
(c) any liquidation, dissolution, reorganization or winding up of the Borrower
or any Guarantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of the Borrower or any
Guarantor.
     “Intercreditor Agreement” shall have the meaning set forth in the recitals
hereto.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, deposit arrangement, encumbrance, lien or
preference priority or other security agreement or other preferential
arrangement whatsoever, including, without limitation, any right of setoff, any
conditional sale or other title retention agreement, the interest of a lessor
under a lease or any financing lease having substantially the same economic
effect as any of the

4



--------------------------------------------------------------------------------



 



foregoing and the filing of any financing statement naming the owner of the
asset to which such Lien relates as debtor.
     “Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness (including any obligation to post
cash collateral in respect of letters of credit and any other obligations), or
any obligation for cash management services or Hedging Obligations.
     “Person” shall mean any person, individual, sole proprietorship,
partnership, joint venture, limited liability company, corporation,
unincorporated organization, association, institution, entity or other party,
including, without limitation, any government and any political subdivision,
agency or instrumentality thereof.
     “Pledged Collateral” shall mean the “Instruments”, the “Promissory Notes”,
and the “Shares” under, and as defined in, the Bridge Facility Security
Agreement, cash and other items described in the Blocked Account Agreements, the
securities and other items described in the Securities Account Control Agreement
and any other property in the possession of the Senior Agent (or its agents or
bailees).
     “Recovery” shall have the meaning set forth in Section 6.5 hereof.
     “Required Lenders” shall mean, with respect to any amendment or
modification of the Senior Credit Agreement, or any termination or waiver of any
provision of the Senior Credit Agreement, or any consent or departure by the
Borrower therefrom, those Senior Lenders, the approval of which is required to
approve such amendment or modification, termination or waiver or consent or
departure.
     “Securities Account Control Agreement” means that certain Securities
Account Control Agreement dated as of May 5, 2005 by and among the Borrower, the
Senior Agent and Bank of America, N.A., as account holder, as the same may be
amended, renewed, extended, supplemented or modified from time to time.
     “Senior Agent” shall include, in addition to the Senior Agent referred to
in the recitals hereto, the then acting collateral agent for the Senior Lenders
(or if there is more than one agent, a majority of them) under the Senior Lender
Documents and any successor thereto exercising substantially the same rights and
powers, or if there is no acting Senior Agent under the Senior Credit Agreement,
the Required Lenders.
     “Senior Credit Agreement” shall have the meaning set forth in the recitals
hereto; provided that if at any time a Discharge of Senior Lender Claims occurs
with respect to the Senior Credit Agreement referenced in the recitals hereto
(without giving effect to Section 5.5), then, to the extent provided in
Section 5.6, the term “Senior Credit Agreement” shall mean the Future First-Lien
Obligation designated by the Borrower in accordance with the terms of such
section.

5



--------------------------------------------------------------------------------



 



     “Senior Lender Cash Management Obligations” means all Obligations (as
defined in the Senior Credit Agreement or any Future First-Lien Obligation) of
the Borrower or any of its Subsidiaries in respect of cash management services.
     “Senior Lender Claims” shall mean (a) all Obligations outstanding (x) under
the Senior Credit Agreement or under one or more of the Senior Lender Documents
or (y) under any Future First-Lien Obligations, the Indebtedness under each of
which (i) is permitted by the Indenture and (ii) is designated by the Borrower
as “First Priority Lien Obligations” for purposes of the Indenture, (b) all
Senior Lender Hedging Obligations and Senior Lender Cash Management Obligations
and (c) all Future Other First-Lien Obligations. Senior Lender Claims shall
include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the Senior Credit Agreement or other Future First-Lien
Obligation whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding. To the extent any payment with
respect to the Senior Lender Claims (whether by or on behalf of any Borrower, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.
Notwithstanding anything to the contrary contained in the first sentence of this
definition, any Obligation under the Senior Lender Documents or any Future
First-Lien Obligation (including, without limitation, any such Obligation in
respect of cash management services or Hedging Obligations) shall constitute a
“Senior Lender Claim” if the Senior Agent shall have received a representation
from the Borrower in the Senior Lender Documents evidencing such Obligation (or
a certificate from an authorized officer of the Borrower delivered in connection
with such Senior Lender Documents) that such Obligation constitutes a “First
Priority Lien Obligation”, under and as defined in the Indenture (whether or not
such Obligation was at any time determined not to have been permitted to be
incurred under the Indenture or the Bridge Facility Agreement).
     “Senior Lender Collateral” shall mean all of the assets of ACG Holdings,
Inc., the Borrower or any of the Borrower’s Subsidiaries whether real, personal
or mixed, in which the Senior Lenders or the Senior Agent or any of them now or
hereafter holds a Lien as security for any Senior Lender Claim.
     “Senior Lender Collateral Documents” shall mean the Security Agreement, the
Pledge Agreement, the Mortgages and any Loan Document or other document or
instrument pursuant to which a Lien is granted securing the Senior Lender
Claims, as the same may be amended, renewed, restated, extended, supplemented or
modified from time to time.
     “Senior Lender Documents” shall mean the Senior Credit Agreement, the
Guaranty, and each of the other Loan Documents (including, without limitation,
each document or instrument evidencing a Senior Lender Hedging Obligation or
Senior Lender Cash Management Obligation), all documents and instruments
evidencing any other obligation under the Senior Credit Agreement or any Future
First-Lien Obligation or any Future Other First-Lien Obligations, and any other
related document or instrument executed or delivered pursuant to any

6



--------------------------------------------------------------------------------



 



Senior Lender Document at any time or otherwise evidencing any Senior Lender
Claims, as any such document or instrument may from time to time be amended,
renewed, restated, extended, supplemented or otherwise modified.
     “Senior Lender Hedging Obligations” means Obligations (as defined in the
Senior Credit Agreement or any Future First-Lien Obligation) constituting
Hedging Obligations of the Borrower or any of its Subsidiaries.
     “Senior Lenders” shall mean the Persons holding Senior Lender Claims,
including, without limitation, the Senior Agent.
     “Seventh Amendment” shall have the meaning set forth in the recitals
hereto.
     “Trustee” shall include, in addition to the Trustee referred to in the
recitals hereto, the then acting collateral agent under the Indenture and any
successor thereto exercising substantially the same rights and powers, or if
there is no acting collateral agent under the Indenture, the Noteholders holding
a majority in principal amount of Noteholder Claims then outstanding.
     “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
of the State of New York, as amended.
     SECTION 2. Lien Priorities.
     2.1 Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to the Bridge Agent or the Bridge
Lenders on the Common Collateral or of any Liens granted to the Senior Agent or
the Senior Lenders on the Common Collateral and notwithstanding any provision of
the UCC, or any applicable law or the Bridge Lender Documents or the Senior
Lender Documents or any other circumstance whatsoever, the Bridge Agent, on
behalf of itself and each of the Bridge Lenders, hereby agrees that: (a) any
Lien on the Common Collateral securing the Senior Lender Claims now or hereafter
held by the Senior Agent or the Senior Lenders shall be senior and prior to any
Lien on the Common Collateral securing the Bridge Lender Claims; and (b) any
Lien on the Common Collateral now or hereafter held by the Bridge Agent or the
Bridge Lenders, regardless of how acquired, whether by grant, statute, operation
of law, subrogation or otherwise, shall be junior and subordinate in all
respects to all Liens on the Common Collateral securing the Senior Lender
Claims. All Liens on the Common Collateral securing the Senior Lender Claims
shall be and remain senior to all Liens on the Common Collateral securing the
Bridge Lender Claims for all purposes, whether or not such Liens securing the
Senior Lender Claims are subordinated to any Lien securing any other obligation
of the Borrower or any Guarantor.
     2.2 Prohibition on Contesting Liens. Each of the Bridge Agent, for itself
and on behalf of each Bridge Lender, and the Senior Agent, for itself and on
behalf of each Senior Lender, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including, without limitation, any Insolvency or Liquidation Proceeding), the
priority, validity or enforceability of a Lien held by the Senior

7



--------------------------------------------------------------------------------



 



Lenders in the Senior Lender Collateral or by the Bridge Lenders in the Common
Collateral, as the case may be.
     2.3 No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred, (a) the parties hereto agree that, after the date hereof, if the
Bridge Agent shall hold any Lien on any assets of ACG Holdings, Inc. or any of
its Subsidiaries securing the Bridge Lender Claims that are not also subject to
the first-priority Lien of the Senior Agent under the Senior Lender Documents,
the Bridge Agent, upon demand by the Senior Agent, will either release such Lien
or assign it to the Senior Agent as security for the Senior Lender Claims, and
(b) the Borrower agrees not to grant any Lien on any of its assets, or permit
any Subsidiary of the Borrower to grant a Lien on any of its assets, in favor of
the Bridge Agent or the Bridge Lenders unless it, or such Subsidiary, has
granted a similar Lien on such assets in favor of the Senior Agent or the Senior
Lenders.
     SECTION 3. Enforcement.
     3.1 Exercise of Remedies.
     (a) So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or Guarantor, (i) the Bridge Agent and the Bridge Lenders
will not exercise or seek to exercise any rights or remedies (including setoff)
with respect to any Common Collateral, institute any action or proceeding with
respect to such rights or remedies, including, without limitation, any action of
foreclosure, contest, protest or object to any foreclosure proceeding or action
brought by the Senior Agent or any Senior Lender, the exercise of any right
under any Blocked Account Agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Bridge Agent or any Bridge Lender
is a party, or any other exercise by any such party, of any rights and remedies
relating to the Common Collateral under the Senior Lender Documents or
otherwise, or object to the forbearance by the Senior Lenders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral and (ii) the Senior Agent
and the Senior Lenders shall have the exclusive right to enforce rights,
exercise remedies (including, without limitation, setoff and the right to credit
bid their debt) and make determinations regarding release, disposition, or
restrictions with respect to the Common Collateral without any consultation with
or the consent of the Bridge Agent or the Bridge Lenders (and the Bridge Agent
and the Bridge Lenders shall be deemed to have consented to any such
enforcement, exercise or determination); provided, however, (A) that in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
Guarantor, the Bridge Agent may file a claim or statement of interest with
respect to the Bridge Lender Claims, and (B) the Bridge Agent may take any
action not adverse to the Liens on the Common Collateral securing the Senior
Lender Claims in order to preserve or protect its rights in the Common
Collateral. In exercising rights and remedies with respect to the Common
Collateral, the Senior Agent and the Senior Lenders may enforce the provisions
of the Senior Lender Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include, without limitation, the
rights of an agent appointed by them to sell or otherwise dispose of Common
Collateral upon foreclosure, to incur expenses in connection with such sale or

8



--------------------------------------------------------------------------------



 



disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under bankruptcy or similar laws of any applicable
jurisdiction.
     (b) The Bridge Agent, on behalf of itself and the Bridge Lenders, agrees
that it will not take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral, unless and until the Discharge of
Senior Lender Claims has occurred. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in Section 3.1(a) (ii) above, the
sole right of the Bridge Agent and the Bridge Lenders with respect to the Common
Collateral is to hold a Lien on the Common Collateral pursuant to the Bridge
Lender Documents for the period and to the extent granted therein and to receive
a share of the proceeds thereof, if any, after the Discharge of the Senior
Lender Claims has occurred.
     (c) Subject to the proviso in Section 3.1(a) (ii) above, (a) the Bridge
Agent, for itself or on behalf of the Bridge Lenders, agrees that the Bridge
Agent and the Bridge Lenders will not take any action that would hinder any
exercise of remedies undertaken by the Senior Agent under the Senior Loan
Documents, including any sale, lease, exchange, transfer or other disposition of
the Common Collateral, whether by foreclosure or otherwise, and (b) the Bridge
Agent, for itself and on behalf of the Bridge Lenders, hereby waives any and all
rights it or the Bridge Lenders may have as a junior lien creditor or otherwise
to object to the manner in which the Senior Agent or the Senior Lenders seek to
enforce or collect the Senior Lender Claims or the Liens granted in any of the
Senior Lender Collateral.
     3.2 Cooperation. Subject to the proviso in Section 3.1(a)(ii) above, the
Bridge Agent, on behalf of itself and the Bridge Lenders, agrees that, unless
and until the Discharge of Senior Lender Claims has occurred, it will not
commence, or join with any Person (other than the Senior Lenders and the Senior
Agent upon the request thereof) in commencing any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it under any of the Bridge Lender Documents or otherwise.
     SECTION 4. Payments.
     4.1 Application of Proceeds. As long as the Discharge of Senior Lender
Claims has not occurred, the cash proceeds of Common Collateral received in
connection with the sale of, or collection on, such Common Collateral upon the
exercise of remedies, shall be applied by the Senior Agent to the Senior Lender
Claims in such order as specified in the Senior Credit Agreement until Discharge
of Senior Lender Claims has occurred. Upon Discharge of the Senior Lender
Claims, the Senior Agent shall deliver any proceeds of Common Collateral held by
it, in the same form as received, with any necessary endorsements, to the
Trustee or as a court of competent jurisdiction may otherwise direct.
     4.2 Payments Over. Any Common Collateral or proceeds thereof received by
the Bridge Agent or any Bridge Lender in connection with the exercise of any
right or remedy (including setoff) relating to the Common Collateral in
contravention of this Agreement shall be

9



--------------------------------------------------------------------------------



 



segregated and held in trust and forthwith paid over to the Senior Agent for the
benefit of the Senior Lenders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Senior Agent is hereby authorized to make any such endorsements as agent for the
Bridge Agent or any such Bridge Lender. This authorization is coupled with an
interest and is irrevocable.
     SECTION 5. Other Agreements.
     5.1 Releases.
     (a) If in connection with:
     (i) the exercise of the Senior Agent’s rights or remedies in respect of the
Common Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of such Common Collateral;
     (ii) any sale, lease, exchange, transfer or other disposition of Common
Collateral permitted under the terms of the Senior Credit Agreement (whether or
not an event of default under, and as defined therein, has occurred and is
continuing) and permitted or not prohibited under the Bridge Lender Documents;
or
     (iii) any agreement between the Senior Agent and the Borrower to release
the Senior Agent’s Lien on any portion of the Common Collateral or to release
any Guarantor from its obligations under its guaranty of the Senior Lender
Claims, which release is not otherwise prohibited by the terms of the Bridge
Lender Documents;
the Senior Agent, for itself or on behalf of any of the Senior Lenders, releases
any of its Liens on any part of the Common Collateral (or any Guarantor from its
obligations under its guaranty of the Senior Lender Claims), the Liens, if any,
of the Bridge Agent, for itself or for the benefit of the Bridge Lenders, on
such Common Collateral (and the obligations of such Guarantor under its guaranty
of the Bridge Lender Claims) shall be automatically, unconditionally and
simultaneously released and the Bridge Agent, for itself or on behalf of any
such Bridge Lender, promptly shall execute and deliver to the Senior Agent or
the Borrower such termination statements, releases and other documents as the
Senior Agent or the Borrower may request to effectively confirm such release
provided, however, that if an Event of Default (as defined in the Bridge
Facility Agreement) exists as of the date of Discharge of Senior Lender Claims,
the Liens, if any, of the Bridge Agent for itself or for the benefit of the
Bridge Lenders on such Common Collateral (and the obligations of such Guarantor
under its guaranty of Bridge Lender Claims) shall not be released until such
Event of Default and all other Events of Default shall have been cured or
otherwise waived except to the extent such Common Collateral was disposed of in
order to repay the Senior Lender Claims.
     (b) The Bridge Agent, for itself and on behalf of the Bridge Lenders,
hereby irrevocably constitutes and appoints the Senior Agent and any officer or
agent of the Senior Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Bridge Agent or such holder or in the Senior

10



--------------------------------------------------------------------------------



 



Agent’s own name, from time to time in the Senior Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Section 5.1,
including, without limitation, any financing statements, endorsements or other
instruments or transfer or release.
     5.2 Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Senior Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Borrower under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Common Collateral.
Unless and until the Discharge of Senior Lender Claims has occurred, all
proceeds of any such policy and any such award if in respect to the Common
Collateral shall be paid to the Senior Agent for the benefit of the Senior
Lenders to the extent required under the Senior Credit Agreement and thereafter
to the Trustee, or as a court of competent jurisdiction may otherwise direct;
provided, however, that from and after the Termination Date, all such proceeds
shall be paid to the Senior Agent for the benefit of the Senior Lenders until
the Discharge of Senior Lender Claims has occurred and thereafter to the
Trustee, or as a court of competent jurisdiction may otherwise direct. If the
Bridge Agent or any Bridge Lender shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the Senior Agent in accordance with the terms
of Section 4.2.
     5.3 Amendments to Bridge Lender Collateral Documents.
     (a) Without the prior written consent of the Senior Agent and the Required
Lenders, no Bridge Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Bridge Collateral Document, would be
inconsistent with any of the terms of the Senior Lender Documents. The Bridge
Agent agrees that each Bridge Lender Collateral Document shall include the
following language:

      “Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Bridge Agent pursuant to this Agreement and the exercise
of any right or remedy by the Bridge Agent hereunder are subject to the
provisions of the Bridge Facility Intercreditor Agreement, dated as of March 3,
2008 (the “Bridge Facility Intercreditor Agreement”) among Bank of America, N.A.
as Senior Agent, and Special Situations Investing Group, Inc., as Bridge Agent,
and American Color Graphics, Inc. In the event of any conflict between the terms
of the Bridge Facility Intercreditor Agreement and this Agreement, the terms of
the Bridge Facility Intercreditor Agreement shall govern.”

     (b) In the event the Senior Agent or the Senior Lenders enter into any
amendment, waiver or consent in respect of any of the Senior Lender Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Lender
Collateral Document or changing in any manner the rights of the Senior Agent,
the Senior Lenders, the Borrower or the Guarantors thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable

11



--------------------------------------------------------------------------------



 



Bridge Lender Collateral Document without the consent of the Bridge Agent or the
Bridge Lenders and without any action by the Bridge Agent, the Borrower or any
Guarantor; provided, however, (A) that no such amendment, waiver or consent
shall have the effect of removing assets subject to the Lien of the Bridge
Lender Collateral Documents, except to the extent that a release of such Lien is
permitted by Section 5.1 hereof and (B) notice of such amendment, waiver or
consent shall have been given to the Bridge Agent.
     5.4 Rights As Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Bridge Agent and the Bridge Lenders may exercise rights
and remedies as an unsecured creditor against the Borrower and its Subsidiaries
in accordance with the terms of the Bridge Lender Documents and applicable law.
Nothing in this Agreement shall prohibit the receipt by the Bridge Agent or any
Bridge Lender of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by the Bridge Agent
or any Bridge Lender of rights or remedies as a secured creditor or enforcement
of any Lien held by any of them in contravention of this Agreement. In the event
the Bridge Agent or any Bridge Lender becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subordinated to the Liens
securing Senior Lender Claims on the same basis as the other Liens securing the
Bridge Lender Claims are so subordinated to such Senior Lender Claims under this
Agreement. Nothing in this Agreement modifies any rights or remedies (x) the
Senior Agent or the Senior Lenders may have with respect to the Senior Lender
Collateral or (y) except as expressly set forth herein, the Bridge Agent or the
Bridge Lenders may have with respect to the Bridge Lender Collateral.
     5.5 Bailee for Perfection.
     (a) The Senior Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral in its possession or control (or in the possession or
control of its agents or bailees) as bailee for the Bridge Agent and any
respective assignee, solely for the purpose of perfecting the security interest
granted in such Pledged Collateral pursuant to the Bridge Lender Security
Agreement, subject to the terms and conditions of this Section 5.5 hereof and
subject to the terms and conditions of Section 5.5 of the Intercreditor
Agreement.
     (b) Until the Discharge of Senior Lender Claims has occurred, the Senior
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if no bailee arrangement with the
Bridge Agent existed. The rights of the Bridge Agent shall at all times be
subject to the terms of this Agreement and the Senior Agent’s rights under the
Senior Lender Documents.
     (c) The Senior Agent shall have no obligation whatsoever to the Bridge
Agent or any Bridge Lender to assure that the Pledged Collateral is genuine or
owned by the Borrower or one of its Subsidiaries or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.5. The
duties or responsibilities of the Senior Agent under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as bailee for the Bridge Agent
for purposes of perfecting the Lien held by the Bridge Agent, subject to the
rights and interests of the Trustee under the Intercreditor Agreement.

12



--------------------------------------------------------------------------------



 



     (d) Except as required by law, the Senior Agent shall not have by reason of
the Bridge Lender Security Agreement or this Agreement or any other document a
fiduciary relationship in respect of the Bridge Agent or any Bridge Lender.
     (e) Upon the Discharge of Senior Lender Claims, the Senior Agent shall
deliver the Pledged Collateral, together with any necessary endorsements, to the
Trustee (or otherwise allow the Trustee to obtain control of such Pledged
Collateral) or as a court of competent jurisdiction may otherwise direct.
     5.6 When Discharge of Senior Lender Claims Deemed to Not Have Occurred. If
at any time after the Discharge of Senior Lender Claims has occurred the
Borrower designates any Future First-Lien Obligation to be the “Senior Lender
Documents” hereunder, then such Discharge of Senior Lender Claims shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Lender Claims), and such Future First-Lien Obligation shall automatically be
treated as the Senior Lender Documents for all purposes of this Agreement,
including without limitation for purposes of the Lien priorities and rights in
respect of Collateral set forth herein. Upon receipt of notice of such
designation (including the identity of the new Senior Agent), the Bridge Agent
shall promptly deliver to the Senior Agent any Pledged Collateral in its
possession, together with any necessary endorsements (or otherwise allow such
Senior Agent to obtain control of such Pledged Collateral).
     5.7 Suspension of Effectiveness of Certain Provisions of Bridge Facility
Agreement.
     (a) Prior to the Discharge of Senior Lender Claims, the Bridge Agent, for
itself and on behalf of the Bridge Lenders, agrees that the provisions of
Section 2.04 of the Bridge Facility Agreement, the representations and
warranties contained in Article VI of the Bridge Facility Agreement, the
affirmative and negative covenants set forth in Articles VII and VIII of the
Bridge Facility Agreement, respectively, and any similar or related covenants,
representations or warranties contained in any other Bridge Lender Document
(collectively, the “Applicable Provisions”), shall be suspended and have no
force and effect.
     (b) For the avoidance of doubt and without limiting the generality of the
foregoing, prior to the Discharge of Senior Lender Claims, the Bridge Agent, for
itself and on behalf of the Bridge Lenders, agrees that the Bridge Agent and the
Bridge Lenders shall not declare a Default or Event of Default (within the
meaning of the Bridge Facility Agreement), impose a default rate of interest,
refuse to make loans under Section 5.02 of the Bridge Facility Agreement, or
exercise any rights or remedies under Section 9.02 of the Bridge Facility
Agreement or any other Bridge Lender Documents as a result of (i) the Borrower’s
or the Guarantor’s failure to comply with the Applicable Provisions, or
(ii) Sections 9.01(f) (Inability to Pay Debts), 9.01(g) (Judgments), 9.01(h)
(ERISA), 9.01(i) (Invalidity of Loan Documents), 9.01(j) (Change of Control), or
9.01(k) (Default under Permitted Receivables Financing) of the Bridge Facility
Agreement. Notwithstanding the foregoing, the Bridge Lenders shall have the
right to refuse to make

13



--------------------------------------------------------------------------------



 



Incremental Advances (as defined in the Bridge Facility Agreement) as a result
of a failure of any condition set forth in Section 5.02(c), (d), (e), (f), or
(g) of the Bridge Facility Agreement.
     (c) Prior to the Discharge of the Senior Lender Claims, the Bridge Facility
Agreement shall not be amended to create or impose any affirmative or negative
covenants, representations or warranties, defaults or events of default, or
other obligations on the Borrower or the Guarantor which would be or become
effective prior to the Discharge of the Senior Lender Claims.
     (d) Upon the Discharge of Senior Lender Claims, all of the Applicable
Provisions, and all Defaults and Events of Default that occurred prior to and
are continuing at the Discharge of Senior Lender Claims, shall, without notice
to the Borrower or any other Person, immediately be fully reinstated and become
effective for all purposes under the Bridge Facility Agreement and the other
Bridge Lender Documents .
     SECTION 6. Insolvency or Liquidation Proceedings.
     6.1 Financing Issues. If any Borrower or Guarantor shall be subject to any
Insolvency or Liquidation Proceeding and the Senior Agent shall desire to permit
the use of cash collateral or to permit the Borrower to obtain financing under
section 363 or section 364 of the Bankruptcy Code (“DIP Financing”), then the
Bridge Agent, on behalf of itself and the Bridge Lenders, agrees that it will
raise no objection to such use or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims are subordinated or pari passu with such DIP Financing, will
subordinate its Liens in the Common Collateral to such DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens securing the
Bridge Lenders Claims are so subordinated to Senior Lender Claims under this
Agreement.
     6.2 Relief from the Automatic Stay. Until the Discharge of Senior Lender
Claims has occurred, the Bridge Agent, on behalf of itself and the Bridge
Lenders, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of the
Common Collateral, without the prior written consent of the Senior Agent and the
Required Lenders.
     6.3 Adequate Protection. The Bridge Agent, on behalf of itself and the
Bridge Lenders, agrees that none of them shall contest (or support any other
Person contesting) (a) any request by the Senior Agent or the Senior Lenders for
adequate protection or (b) any objection by the Senior Agent or the Senior
Lenders to any motion, relief, action or proceeding based on the Senior Agent or
the Senior Lenders claiming a lack of adequate protection. Notwithstanding the
foregoing contained in this Section 6.3, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Lenders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of its cash collateral under section 363 or section 364 of
the Bankruptcy Code, then the Bridge Agent on behalf of itself or any of the
Bridge Lenders, may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien is subordinated to
the Liens securing the Senior Lender Claims and such DIP Financing (and all
Obligations relating thereto) on the same basis as the

14



--------------------------------------------------------------------------------



 



other Liens securing the Bridge Lender Claims are so subordinated to the Senior
Lender Claims under this Agreement, and (ii) in the event the Bridge Agent, on
behalf of itself and the Bridge Lenders, seeks or requests adequate protection
and such adequate protection is granted in the form of additional collateral,
then the Bridge Agent, on behalf of itself or any of the Bridge Lenders, agrees
that the Senior Agent shall also be granted a senior Lien on such additional
collateral as security for the Senior Lender Claims and any such DIP Financing
and that any Lien on such additional collateral securing the Bridge Lender
Claims shall be subordinated to the Liens on such collateral securing the Senior
Lender Claims and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the Senior Lenders as adequate protection on the
same basis as the other Liens securing the Bridge Lender Claims are so
subordinated to such Senior Lender Claims under this Agreement.
     6.4 No Waiver. Nothing contained herein shall prohibit or in any way limit
the Senior Agent or any Senior Lender from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Bridge Agent or
any of the Bridge Lenders, including, without limitation, the seeking by the
Bridge Agent or any Bridge Lender of adequate protection or the asserting by the
Bridge Agent or any Bridge Lender of any of its rights and remedies under the
Bridge Lender Documents or otherwise.
     6.5 Preference Issues. If any Senior Lender is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of the Borrower or any Guarantor any amount (a “Recovery”), then the
Senior Lender Claims shall be reinstated to the extent of such Recovery and the
Senior Lenders shall be entitled to a Discharge of Senior Lender Claims with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
     SECTION 7. Reliance; Waivers; etc.
     7.1 Reliance. (a) The consent by the Senior Lenders to the execution and
delivery of the Bridge Lender Documents and the grant to the Bridge Agent on
behalf of the Bridge Lenders of a Lien on the Common Collateral and all loans
and other extensions of credit made or deemed made on and after the date hereof
by the Senior Lenders to the Borrower shall be deemed to have been given and
made in reliance upon this Agreement. The Bridge Agent, on behalf of itself and
the Bridge Lenders, acknowledges that it and the Bridge Lenders have,
independently and without reliance on the Senior Agent or any Senior Lender, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into the Bridge Facility Agreement, this
Agreement and the transactions contemplated hereby and thereby and they will
continue to make their own credit decision in taking or not taking any action
under the Bridge Facility Agreement or this Agreement.
     (b) The Senior Agent, on behalf of itself and Lenders, acknowledges that it
and the Lenders have, independently and without reliance on the Bridge Agent or
any Bridge Lender, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Senior Loan Documents, this Agreement and the

15



--------------------------------------------------------------------------------



 



transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the Senior
Loan Documents or this Agreement.
     7.2 No Warranties or Liability. (a) The Bridge Agent, on behalf of itself
and Bridge Lenders, acknowledges and agrees that each of the Senior Agent and
the Senior Lenders have made no express or implied representation or warranty,
including, without limitation, with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Senior
Lender Documents. The Senior Lenders will be entitled to manage and supervise
their respective loans and extensions of credit to the Borrower in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate,
and the Senior Lenders may manage their loans and extensions of credit without
regard to any rights or interests that the Bridge Agent or any Bridge Lenders
have in the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the Senior Agent nor any Senior Lender shall have any duty to
the Bridge Agent or any of the Bridge Lenders to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Borrower (including, without
limitation, the Bridge Lender Documents), regardless of any knowledge thereof
which they may have or be charged with.
     (b) The Senior Agent, on behalf of itself and Lenders, acknowledges and
agrees that each of the Bridge Agent and the Bridge Lenders have made no express
or implied representation or warranty, including, without limitation, with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Bridge Lender Documents.
     7.3 No Waiver of Lien Priorities.
     (a) No right of the Senior Lenders, the Senior Agent or any of them to
enforce any provision of this Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Borrower
or the Guarantors or by any act or failure to act by any Senior Lender or the
Senior Agent, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Senior Lender Documents or any of
the Bridge Lender Documents, regardless of any knowledge thereof which the
Senior Agent or the Senior Lenders, or any of them, may have or be otherwise
charged with;
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Borrower and the Guarantors under the Senior
Lender Documents), the Senior Lenders, the Senior Agent and any of them, may, at
any time and from time to time, without the consent of, or notice to, the Bridge
Agent or any Bridge Lender, without incurring any liabilities to the Bridge
Agent or any Bridge Lender, and without impairing or releasing the lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Bridge Agent or any Bridge Lender is
affected, impaired or extinguished thereby) do any one or more of the following:
     (i) change the manner, place or terms of payment or change or extend the
time of payment of, or renew, exchange, amend, increase or alter, the terms of
any of the Senior Lender Claims or any Lien in any Senior Lender Collateral or
guaranty thereof or

16



--------------------------------------------------------------------------------



 



any liability of the Borrower or any Guarantor, or any liability incurred
directly or indirectly in respect thereof (including, without limitation, any
increase in or extension of the Senior Lender Claims, without any restriction as
to the amount, tenor or terms of any such increase or extension) or otherwise
amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by the Senior Lenders, the Senior Lender Claims or any of the Senior Lender
Documents;
     (ii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Senior Lender
Collateral or any liability of the Borrower or any Guarantor to the Senior
Lenders or the Senior Agent, or any liability incurred directly or indirectly in
respect thereof;
     (iii) settle or compromise any Senior Lender Claim or any other liability
of the Borrower or any Guarantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including, without
limitation, the Senior Lender Claims) in any manner or order; and
     (iv) exercise or delay in or refrain from exercising any right or remedy
against the Borrower or any security or any Guarantor or any other Person, elect
any remedy and otherwise deal freely with the Borrower and the Senior Lender
Collateral and any security and any guarantor or any liability of the Borrower
or any Guarantor to the Senior Lenders or any liability incurred directly or
indirectly in respect thereof;
     (c) The Bridge Agent, on behalf of itself and the Bridge Lenders, also
agrees that the Senior Lenders and the Senior Agent shall have no liability to
the Bridge Agent or any Bridge Lender, and the Bridge Agent, on behalf of itself
and the Bridge Lenders, hereby waives any claim against any Senior Lender or the
Senior Agent, arising out of any and all actions which the Senior Lenders or the
Senior Agent may take or permit or omit to take with respect to: (i) the Senior
Lender Documents, (ii) the collection of the Senior Lender Claims or (iii) the
foreclosure upon, or sale, liquidation or other disposition of, the Senior
Lender Collateral. The Bridge Agent, on behalf of itself and the Bridge Lenders,
agrees that the Senior Lenders and the Senior Agent have no duty to them in
respect of the maintenance or preservation of the Senior Lender Collateral, the
Senior Lender Claims or otherwise; and
     (d) The Bridge Agent, on behalf of itself and the Bridge Lenders, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law or any other similar rights a
junior secured creditor may have under applicable law.
     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Agent and the Senior Lenders and the Bridge Agent and
the Bridge Lenders, respectively, hereunder shall remain in full force and
effect irrespective of:

17



--------------------------------------------------------------------------------



 



     (a) any lack of validity or enforceability of the Senior Lender Documents
or any Bridge Lender Documents;
     (b) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Lender Claims or Bridge Lender Claims, or any
amendment or waiver or other modification, including, without limitation, any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Senior Credit Agreement or any other Senior Lender Document or
of the terms of the Indenture or any other Noteholder Document or of the terms
of the Bridge Facility Agreement or any other Bridge Lender Document;
     (c) any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Bridge Lender Claims or any guarantee thereof;
     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any Guarantor; or
     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Borrower or Guarantor in respect of the
Senior Lender Claims, or of the Bridge Agent or any Bridge Lender in respect of
this Agreement.
     SECTION 8. Miscellaneous.
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Senior Lender Documents or the Bridge Lender
Documents, the provisions of this Agreement shall govern.
     8.2 Continuing Nature of this Agreement. This Agreement shall continue to
be effective until the Discharge of Senior Lender Claims shall have occurred.
This is a continuing agreement of lien subordination and the Senior Lenders may
continue, at any time and without notice to the Bridge Agent or any Bridge
Lender, to extend credit and other financial accommodations and lend monies to
or for the benefit of the Borrower constituting Senior Lender Claims on the
faith hereof. The Bridge Agent, on behalf of itself and the Bridge Lenders,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Bridge Agent or the Senior Agent shall be
deemed to be made unless the same shall be in writing signed on behalf of the
party making the same or its authorized agent and each waiver, if any, shall be
a waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time. The
Borrower and Guarantors shall not have any right to amend, modify or waive any
provision of this Agreement without the consent of the Bridge Agent or the
Senior Agent, as applicable, nor

18



--------------------------------------------------------------------------------



 



shall any consent or signed writing be required of any of them to effect any
amendment, modification or waiver of any provision of this Agreement, except
that no amendment, modification or waiver affecting any obligation or right of
the Borrower or any Guarantor hereunder shall be made without the consent of the
Borrower.
     8.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The Senior Agent and the Senior Lenders, on the one hand, and the
Bridge Agent and the Bridge Lenders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and its Subsidiaries and all endorsers and/or guarantors of the
Bridge Lender Claims or the Senior Lender Claims and (b) all other circumstances
bearing upon the risk of nonpayment of the Bridge Lender Claims or the Senior
Lender Claims. The Senior Agent and the Senior Lenders shall have no duty to
advise the Bridge Agent or any Bridge Lender of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Senior Agent or any of the Senior Lenders, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
the Bridge Agent or the Bridge Lenders, it or they shall be under no obligation
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential.
     8.5 Subrogation. The Bridge Agent, on behalf of itself and the Bridge
Lender, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Lender Claims has occurred.
     8.6 Application of Payments. All payments received by the Senior Lenders
may be applied, reversed and reapplied, in whole or in part, to such part of the
Senior Lender Claims as the Senior Lenders, in their sole discretion, deem
appropriate.
     8.7 Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 below for such party. Service so made
shall be deemed to be completed three (3) days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement or any other Loan Document, or any
course of conduct, course of dealing, verbal or written statement or action of
any party hereto.
     8.8 Notices. All notices to the Noteholders and the Senior Lenders
permitted or required under this Agreement may be sent to the Bridge Agent and
the Senior Agent, respectively. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, telecopied, electronically mailed
(other than notices to the Bridge Agent) or sent by courier service or U.S. mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or electronic mail or four Business Days
after deposit

19



--------------------------------------------------------------------------------



 



in the U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
     8.9 Further Assurances. The Bridge Agent, on behalf of itself and the
Bridge Lenders, agrees that it shall take such further action and shall execute
and deliver to the Senior Agent and the Senior Lenders such additional documents
and instruments (in recordable form, if requested) as the Senior Agent or the
Senior Lenders may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement.
     8.10 Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.
     8.11 Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Agent, the Senior Lenders, the Bridge Agent, the Bridge Lenders,
and their respective permitted successors and assigns.
     8.12 Specific Performance. The Senior Agent may demand specific performance
of this Agreement. The Bridge Agent, on behalf of itself and the Bridge Lenders
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the Senior Agent.
     8.13 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement. In the computation of time
periods, unless otherwise specified, the word “from” means “from and including”
and each of the words “to” and “until” means “to but excluding” and the word
“through” means “to and including”.
     8.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.
     8.15 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the Senior Agent and the Senior
Lenders and their respective successors and assigns and, to the extent
applicable, the Borrower, the Guarantors, the Bridge Agent, the Bridge Lenders,
the Trustee and the Noteholders and their respective permitted successors and
assigns. No other Person, shall have or be entitled to assert rights or benefits

20



--------------------------------------------------------------------------------



 



hereunder. Notwithstanding anything to the contrary in this Agreement, the
Borrower shall cause the Guarantors to comply with the terms of this Agreement.
     8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or Guarantors shall include any Borrower or Guarantor
as debtor and debtor-in-possession and any receiver or trustee for the Borrower
or any Guarantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
     8.18 Bridge Agent. The Bridge Agent shall not be deemed to owe any
fiduciary duty to the Senior Agent or the Senior Lenders. With respect to the
Senior Lenders and the Senior Agent, the Bridge Agent undertakes to perform or
to observe only those covenants and obligations specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Bridge Agent. The Bridge Agent hereby disclaims any
representation or warranty to the Senior Agent or Senior Lenders concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Collateral. The Senior Agent agrees that it will give the Bridge
Agent prompt notice of the occurrence of the Discharge of the Senior Lender
Claims, provided, however, the failure to give such notice will not impair any
rights of the Senior Agent hereunder or the duties and obligations of the Bridge
Agent hereunder. Notwithstanding the provisions of Section 8.8, any notice to
the Bridge Agent will be effective only upon receipt.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            Senior Agent:


BANK OF AMERICA, N.A., as Senior Agent
      By:         Name:          Title:        

             
 
    Address:                          

           


  Bridge Agent:

SPECIAL SITUATIONS INVESTING GROUP, INC.,
as Bridge Agent
      By:         Name:          Title:        

             
 
    Address:                            

                  AMERICAN COLOR GRAPHICS, INC.
      By:         Name:  Patrick W. Kellick        Title:  Executive Vice
President         

Address:

100 Winner’s Circle
Brentwood, TN 37027
Attention: Patrick W. Kellick
Telecopy no.: (625) 377-0348
email address: pat.kellick@amcg.com

22